Exhibit 10.2

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of September 3, 2019, (the “Effective Date”) by and between
HALCÓN RESOURCES CORPORATION, a Delaware corporation (the “Company’’) and David
S. Elkouri (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the parties first entered into this Agreement pertaining to the
employment of the Executive by the Company as of June 1, 2012 (the “Original
Effective Date”);

 

WHEREAS, on August 2, 2019, the Company and its subsidiaries (collectively, the
“Debtors”) entered into a restructuring support agreement with certain
beneficial holders of the Company’s 6.75% senior notes due 2025 issued under
that certain indenture, dated as of February 16, 2017, by and among the Company,
as issuer, each of the guarantors named herein, and U.S. Bank National
Association, as indenture trustee;

 

WHEREAS, on August 7, 2019, the Debtors each filed voluntary petitions for
relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

 

WHEREAS, on August 7, 2019, the Debtors filed the Joint Prepackaged Chapter 11
Plan of Halcón Resources Corporation and Its Affiliated Debtors [Docket No. 20]
(as may be amended, modified, or supplemented, the “Plan”); and

 

WHEREAS, the parties desire to amend and restate this Agreement effective as of
the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.                                      Term of Employment.  Unless earlier
terminated as provided in paragraph 10, the Company shall employ the Executive
in the capacity set forth herein, commencing on the Original Effective Date and
ending on the later of (x) December 31, 2019 and (y) the effective date of the
Plan (the “Term”).  Notwithstanding the foregoing, the Term shall immediately
terminate if the Debtors consummate a sale of all or substantially all of their
assets under section 363 of the Bankruptcy Code in one or more third-party arm’s
length transactions to persons, groups, or entities that are not affiliates of
the Debtors. Upon the conclusion of the Term, the employment of the Executive
with the Company and its Affiliates shall automatically terminate, and such
termination shall be considered a termination by the Company without Cause for
purposes of paragraph 10.

 

Following the conclusion of the Term, the parties may mutually agree to retain
the Executive as a consultant or other service provider, on such terms as are
mutually agreed; provided, however, that

 

--------------------------------------------------------------------------------



 

the level of bona fide services the parties reasonably anticipate to be provided
by Executive following the conclusion of the Term (whether as an employee or as
an independent contractor) shall in all cases permanently decrease to less than
50% of the average level of bona fide services performed as an employee of the
Company over the immediately preceding 36-month period prior to the conclusion
of the Term, determined in accordance with Section 409A.

 

2.                                      Duties of the Executive.  During the
Term, the Executive shall serve as Executive Vice President-General Counsel of
the Company and shall devote his full time, attention, and effort to performing
the customary duties and responsibilities of such office, including those duties
and responsibilities assigned to him by the Chief Executive Officer of the
Company (“CEO”) from time to time.  The Executive agrees to use his best efforts
to perform all duties and responsibilities that are required to fully and
faithfully execute the offices and positions held by him, and to comply in all
respects with the Texas Rules of Disciplinary Conduct and any other applicable
rules of conduct relating to attorneys (the “Rules”).  The Executive shall be
entitled to devote a reasonable amount of time to civic and community affairs
and the management of his personal investments so long as these other activities
do not, in the judgment of the Board of Directors of the Company (the “Board”)
or CEO, inhibit or prohibit the performance of the Executive’s duties hereunder
or violate any provisions of this Agreement or policies of the Company,
including, but not limited to those provisions relating to non- competition and
non-disclosure.  Unless otherwise agreed to by the Company and the Executive,
the Executive shall primarily work remotely from any residence of the Executive,
with reasonable travel as required to the Company’s executive offices in the
metropolitan  area of Houston, Texas or other locations.

 

3.                                      Compensation.  As compensation for the
services to be rendered by the Executive for and on behalf of the Company
hereunder, the Executive shall be entitled to the following (collectively
referred to hereinafter as the “Total  Compensation”):

 

(a)                                 Base Salary.  A base salary at an annual
rate of four hundred thousand dollars ($400,000) (as adjusted in accordance with
the provisions of this Agreement, the “Base Salary”) will be paid to the
Executive at such intervals as may be established by the Company for payment of
its employees under its normal payroll practices.  Base Salary payments shall be
subject to all applicable federal and state withholding, payroll and other
taxes, and all applicable deductions for benefits as may be required by law or
Executive’s  authorization.

 

The Base Salary shall be reviewed periodically by the Compensation Committee of
the Board (the “Compensation Committee”) and may be increased from time to time
as the Compensation Committee may deem appropriate.

 

(b)                                 Bonus.  In addition to the Base Salary,
consistent with past practice, during each month of the Term the Executive shall
earn a fixed monthly bonus in the amount of one-twelfth of the Base Salary. 
Each such fixed monthly bonus shall not be conditioned on the satisfaction of
any performance metric, but shall be conditioned on the Executive’s continued
employment through the last day of each such month.  Within five (5) business
days of the approval of this Agreement by the Bankruptcy Court, the Company will
pay to the Executive any installments of the monthly bonus that have been earned
but are unpaid as of the date hereof.  Thereafter each

 

2

--------------------------------------------------------------------------------



 

installment of the monthly bonus shall be paid within five (5) business days of
the last day of the month with respect to which such bonus installment relates.

 

4.                                      Other Benefits.  In addition to the
Total Compensation to be paid to the Executive as provided for herein, the
Executive shall also be entitled to the following  benefits:

 

(a)                                 Equity Vesting.  Upon the approval of this
Agreement by the Bankruptcy Court, all stock options and other equity or
equity-based incentive awards held by the Executive will become fully vested and
immediately exercisable and all restrictions on any restricted stock held by the
Executive will be removed.

 

(b)                                 Business Expenses.  The Company shall
reimburse the Executive for all reasonable business expenses incurred by the
Executive in the performance of his duties, provided that the Executive provides
adequate documentation required by law and by the policies and procedures of the
Company, as adopted and amended from time to time, provided that in no event
shall the Executive submit any required documentation later than 60 days after
the end of the calendar year in which such expense was incurred.  Any such
reimbursement shall be made as  soon as reasonably practicable but in no event
later than the 15th day of the third month following the calendar year in which
the applicable expense was incurred.  The Executive acknowledges and agrees that
all such expenses will be subject to the oversight of the Audit Committee of the
Board.

 

(c)                                  Other Benefits.  Except as otherwise
specifically provided to the contrary in this Agreement, the Executive shall be
provided with retirement, welfare and other benefits to the same extent and on
the same terms as those benefits are  provided by the Company from time to time
to the Company’s other senior executive officers, including, but not limited to,
vacation, participation in various health, retirement, life insurance,
disability insurance or other employee benefit plans or programs, subject to
regular eligibility requirements with respect to each such benefit plans or
programs, as well as other benefits or perquisites as may be approved by the
Board; provided, however, that the Company shall not be required to provide a
benefit under this subparagraph (c) if such benefit would duplicate (or
otherwise be of the same type as) a benefit specifically required to be provided
under another provision of this Agreement.  In addition, the Executive shall be
provided with the benefits set forth on Exhibit A, if any.

 

5.                                      Confidential Information.  The Executive
acknowledges that, during the course of his employment, he will have access to
and will receive information which constitutes trade secrets, is of a
confidential nature, is of great value to the Company and/or is a foundation on
which the business of the Company is predicated.  The Executive further
acknowledges that (a) given his position and responsibilities, he is a fiduciary
of the Company; (b) his status as a fiduciary of the Company (as defined
hereafter) and the proper functioning of the legal system require the
preservation by him of the Confidential Information during the Term and
thereafter; and (c) he is obligated by the Rules and the common law during the
Term and thereafter to  protect and preserve the Confidential Information and
not to use the Confidential Information to the disadvantage of the Company or
for his own or a third party’s benefit.  With respect to all such Confidential

 

3

--------------------------------------------------------------------------------



 

Information, the Executive agrees, during the Term and thereafter, not to
disclose such Confidential Information to any person other than an employee,
counsel or advisor of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties hereunder nor to use such Confidential Information for any purpose
other than the performance of his duties hereunder.  For purposes of this
Agreement, “Confidential Information” shall include all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act; (b) provided, disclosed, or delivered to the  Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of the
Executive or the Company (whether or not such information was developed in the
performance of this Agreement).  “Confidential Information” also includes any
“privileged information” and “unprivileged client information” as those terms
are defined in Rule 1.05 of the Texas Disciplinary Rules of Professional
Conduct, and any attorney work- product relating to the Company. 
Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information, data or material which, at the time of disclosure  or
use, was generally available to the public other than by a breach of this
Agreement, was available to the party to whom disclosed on a non-confidential
basis by disclosure or access provided by the Company or a third party without
breaching any obligations of the Company or such third party, or was otherwise
developed or obtained legally and independently by the person to whom disclosed
without a breach of this Agreement.  This paragraph shall not preclude the
Executive from disclosing Confidential Information if compelled to do so by the
Rules, law, or valid legal process, provided that if the Executive believes the
Executive is so compelled by the Rules, law, or valid legal process, the
Executive will notify the Company in writing sufficiently in advance of any such
disclosure to allow the Company the opportunity to defend, limit, or otherwise
protect its interests against such disclosure unless such notice is prohibited
by the Rules or law.  The rights and obligations of the parties under this
paragraph shall survive the expiration or termination of this Agreement for any
reason.

 

6.                                      Proprietary Matters.  The Executive
expressly agrees that any and all improvements, inventions, discoveries,
processes, or know-how that are generated or conceived by the Executive during
the Term, whether conceived during the Executive’s regular working hours or
otherwise, will be the sole and exclusive property of the Company.  Whenever
requested by the Company (either during the Term or thereafter), the Executive
will assign or execute any and all applications, assignments and/or other
documents, and do all things which the Company reasonably deems necessary or
appropriate, in order to permit the Company to: (a) assign and convey, or
otherwise make available to the Company, the sole and exclusive right, title,
and interest in and to said improvements, inventions, discoveries, processes or
know-how; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or  trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes, or
know-how.  However, the improvements, inventions, discoveries, processes, or
know-how generated or conceived by the Executive and referred to in this 
paragraph (except those which may be included in the patents, copyrights, or
registered trade names or trademarks of the Company) will not be exclusive
property of the Company at any time after having been disclosed or revealed or
have

 

4

--------------------------------------------------------------------------------



 

otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of this Agreement, or after they 
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company.  The rights and
obligations of the parties under this paragraph shall survive the expiration or
termination of this Agreement for any reason.

 

7.                                      Non-Competition.  As part of the
consideration for the compensation  and benefits to be paid to the Executive
hereunder, and in order to protect the Confidential Information, business
goodwill and business opportunities of the Company, the Executive agrees that,
during the Term, he will not, directly or indirectly, engage in or become
interested financially in, as a principal, employee, partner, contractor,
shareholder, agent, manager, owner, advisor, lender, guarantor, officer, or
director, any business (other than the Company) that is engaged in leasing,
acquiring, exploring, producing, gathering, or marketing hydrocarbons and/or
related products; provided, however, that the Executive shall be entitled to
continue to invest in those entities as set forth on Exhibit B, if any, and to
invest in stocks, bonds, or other securities in any such business (without
participating in such business) if: (a) such stocks, bonds, or other securities
are listed on any United States securities exchange or are publicly traded in an
over the counter market; and such investment does not exceed, in the case of any
capital stock of any one issuer, five percent of the issued and outstanding
capital stock, or in the case of bonds or other securities, five percent of the
aggregate principal amount thereof issued and outstanding; or (b) such
investment is completely passive and no control or influence over the management
or policies of such business is exercised.  Notwithstanding the foregoing,
nothing in this Agreement prohibits the Executive’s post-employment activities
as a practicing attorney conducted in accordance with the Rules.

 

8.                                      Non-Solicitation.  Executive agrees that
he will not, at any time during the Term, or at any time within six months after
the termination of his employment, for his own account or benefit or for the
account or benefit of any other person, firm or entity, directly or indirectly,
solicit for employment  any employee of the Company (or any person who was an
employee of the Company in the 90-day period before such solicitation) or induce
any employee of the Company (or any person who was an employee of the Company in
the 90-day period before such inducement) to terminate his employment with the
Company.  Notwithstanding the above, the restrictions relating to persons
employed in the 90-day period referenced in the parentheticals in the
immediately preceding sentence shall not apply to a person who was a party to an
employment agreement with the Company and who terminates his employment for Good
Reason or is terminated by the Company without Cause.  The rights and
obligations of the parties under this paragraph shall survive the expiration or
termination of this Agreement for any reason.

 

9.                                      Injunctive Relief.  The Executive
acknowledges and agrees that any violation of paragraphs 5-8 of this Agreement
would result in irreparable harm to the Company and, therefore, agrees that, in
the event of an actual, suspected, or threatened breach of paragraphs 5-8 of
this Agreement, the Company shall be entitled to an injunction restraining the
Executive from committing or continuing such actual, suspected or threatened
breach.  The parties acknowledge and agree that the right to such injunctive
relief shall be cumulative and shall not be in lieu of, or be construed of a
waiver of the Company’s right to pursue, any other remedies to which it may be
entitled in law or in equity.  The parties agree that for purposes of paragraph
5-8 of this Agreement, the term “Company’’ shall include the Company and its
Affiliates.

 

5

--------------------------------------------------------------------------------



 

10.                               Termination of Employment.  The Executive’s
employment by the Company and this Agreement may be terminated before the
expiration of the Term, without breach of this Agreement, in accordance with the
provisions set forth  below:

 

(a)                                 Death.  If the Executive dies during the
Term and while in the employ of the Company, his employment and this Agreement
shall automatically terminate and the Company shall be relieved of all of its
obligations to the Executive or his estate under this Agreement, except that the
Company shall pay to the Executive’s estate any unpaid portion of the
Executive’s Base Salary and benefits accrued through the date of death, and at
the discretion of the Compensation Committee, a bonus, if any.  These amounts,
if any, shall be paid at the time and in the manner required by applicable law
but in no event later than 30 days after the date of the Executive’s death or,
with respect to benefits accrued, the date provided for under the terms of the
employee benefit plan under which such benefits were accrued.  In addition, all
stock options and other incentive awards held by the Executive will become fully
vested and immediately exercisable and all restrictions on any restricted stock
held by the Executive will be removed.

 

(b)                                 Inability to Perform.  The Company may
terminate the Executive’s employment and this Agreement in the event of the
Executive’s Inability to Perform.  For this purpose, “Inability to Perform”
means and shall be deemed to have occurred if the Executive has been determined
under the Company’s or an Affiliates’ long-term disability plan to be eligible
for long-term disability benefits or, in the event the Company or an Affiliate
does not maintain such a plan or in the absence of Executive’s participation in
or application for benefits under such a plan, such  term shall mean the
inability of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other physical or mental incapacity,
to perform the services required hereunder for a period of 120 consecutive
days.  In the event of a termination pursuant to this paragraph 10(b), the
Company shall be relieved of all of its obligations under this Agreement, except
that the Company shall pay to the Executive, or his estate in the event of his
subsequent death, any unpaid portion of the Executive’s Base Salary and benefits
accrued through the date of such termination and, at the discretion of the
Compensation Committee, a bonus, if any.  These amounts, if any, shall be paid
at the time and in the manner required by applicable law but in no event later
than 30 days after the date of termination or, with respect to benefits accrued,
the date provided for under the terms of the employee benefit plan under which
such benefits were accrued.  In addition, upon any such termination, all stock
options and other incentive awards held by the Executive will become fully
vested and immediately exercisable and all restrictions on any restricted stock
held by the Executive will be removed.

 

(c)                                  Termination by the Company for Cause.  The
Company may terminate the Executive’s employment and this Agreement for Cause
(defined hereafter), but only after: (i) giving the Executive written notice of
the failure or conduct which the Company believes to constitute Cause; and
(ii) with respect to elements (1) through (5) below, providing the Executive a
reasonable opportunity, and in no

 

6

--------------------------------------------------------------------------------



 

event more than 30 days, to cure such failure or conduct, unless the Board
determines in its good faith judgment that such failure or conduct is not
reasonably capable of being cured.  In the event the Executive does not cure the
alleged failure or conduct within the time frame provided for such cure by the
Company, the Company shall send him written notice specifying the effective date
of termination.  The failure by the Company to set forth in the notice
referenced in this paragraph l0(c) any fact or circumstance which contributes to
a showing of Cause shall not waive any right of the Company to assert, or
preclude the Company from asserting, such fact or circumstance in enforcing its
rights hereunder.  For purposes of this Agreement, “Cause” shall mean:

 

(1)                                 The willful failure by the Executive to
perform his duties in any material respect as required hereunder (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or disability) or the commission by Executive of an act of willful
misconduct in any material respect with respect to the Company; or

 

(2)                                 The engaging by Executive in conduct which
is demonstrably and materially injurious to the Company and/or its Affiliates;
or

 

(3)                                 The willful engaging, or failure to engage,
by the Executive in conduct which is in material violation of any term of this
Agreement or the terms of any of the Company’s written policies and procedures; 
or

 

(4)                                 the Executive’ breach of duty (other than
inadvertent acts or omissions) involving fraud, dishonesty, disloyalty, or a
conflict of interest; or

 

(5)                                 The Executive’s failure to cooperate with
any investigation or inquiry authorized by the Company or an Affiliate or
conducted  by a governmental authority related to the Company’s or an
Affiliate’s business or the Executive’s conduct;  or

 

(6)                                 The Executive’s conviction of, or entry of a
plea agreement or consent decree or similar arrangement with respect to, any
felony, any crime involving deceit, fraud, perjury or embezzlement, or any
violation of federal or state securities laws; or

 

(7)                                 Executive’s failure to maintain a law
license in good standing in the State of Texas.

 

For purposes of this paragraph l0(c), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

 

In the event of a termination pursuant to this paragraph 10(c), the Executive
shall be entitled to no severance or other termination benefits and the Company
shall be relieved of all of its obligations under this Agreement, except that
the Company

 

7

--------------------------------------------------------------------------------



 

shall pay to the Executive any unpaid portion of the Executive’s Base Salary and
benefits accrued through the date of such termination.  These amounts, if any, 
shall be paid at the time and in the manner required by applicable law but in no
event later than 30 days after the date of termination or, with respect to
benefits accrued, the date provided for under the terms of the employee benefit
plan under which such benefits were accrued.

 

The Company may suspend Executive with pay pending an investigation authorized
by the Company or an Affiliate or a governmental authority or a determination
whether the Executive has engaged in acts or omissions constituting Cause, and
such paid suspension shall not constitute Good Reason or a termination of the
Executive’s employment.

 

(d)                                 Termination by the Company Without Cause. 
The Company may also terminate the Executive’s employment and this Agreement
without Cause by providing at least 30 days’ written notice of such termination
to the Executive.  A termination of the Executive’s employment and this
Agreement by the Company without Cause shall entitle the Executive to payments
and other benefits as specified in paragraph 10(g), as applicable.  For the
avoidance of doubt, if the Executive’s employment is terminated without Cause
under this Agreement, such termination shall be deemed to be without Cause for
all purposes under the Retention Bonus Letter, dated as of July 12, 2019, by and
between the Executive and the Company (such letter and all payments thereunder,
the “Retention Bonus”).

 

(e)                                  Termination by the Executive for Good
Reason.  The Executive shall be entitled to terminate his employment and this
Agreement at any time for “Good Reason” (defined hereafter).  A termination of
employment and this Agreement by the Executive for Good Reason shall entitle the
Executive to payments and other benefits as specified in paragraph 10(g), as
applicable.  For purposes of this Agreement, “Good Reason” shall mean, subject
to the notice and cure provisions below, any of the following actions occur
without the Executive’s prior consent: (i) a material reduction in the
Executive’s Base Salary; (ii) a  material reduction in the Executive’s
authority, responsibilities or duties; (iii) a material reduction in the
authority, responsibilities or duties of the supervisor to whom the Executive is
required to report; (iv) a material reduction in the budget over which the
Executive retains authority; (v) a permanent relocation of the Executive’s
principal place of employment to any location other than as set forth in
paragraph 2 of this Agreement, provided such relocation is a material change in
the geographic location at which the Executive must provide services for
purposes of Code Section 409A and the regulations thereunder; or (vi) any other
action or inaction that constitutes a material breach by the Company of this
Agreement.  To exercise the option to terminate employment for Good Reason, the
Executive must provide written notice to the Company of the Executive’s belief
that Good Reason exists within 60 days of the initial existence of the Good
Reason condition, and that notice shall describe in reasonable detail the
condition(s) believed to constitute Good Reason.  The Company then shall have 30
days to remedy the Good Reason condition(s).  If not remedied within  that
30-day period or if the Company notifies the Executive that

 

8

--------------------------------------------------------------------------------



 

it does not intend to cure such condition(s) before the end of that 30-day
period, the Executive  may submit a notice of termination to the Company;
provided, however, that the notice of termination invoking the Executive’s
option to terminate employment for Good Reason must be given no later than 100
days after the date the Good Reason condition first arose; otherwise, the
Executive is deemed to have accepted the condition(s), or the Company’s
correction of such condition(s), that may have given rise to the existence of
Good Reason.

 

(f)                                   Termination by the Executive Without Good
Reason.  The Executive may also terminate his employment and this Agreement
without Good Reason by providing at least 30 days’ written notice of such
termination to the Company.  In the event of a termination pursuant to this
paragraph 10(f), the Executive shall be entitled to no severance or other
termination benefits and the Company shall be relieved of all of its obligations
under this Agreement, except that the Company shall pay to the Executive any
unpaid portion of the Executive’s Base Salary and benefits accrued through the
date of such termination.  These amounts, if any, shall be  paid at the time and
in the manner required by applicable law but in no event later than 30 days
after the date of termination or, with respect to benefits accrued, the date
provided for under the terms of the employee benefit plan under which such
benefits were accrued.  At the Company’s option, the Company may accelerate the
date of the Executive’s termination of employment by paying to the Executive the
Base Salary and value of the benefits that the Executive would have received
during the period by which the date of termination is so accelerated and such
acceleration shall not change the characterization of the termination from one
by Executive without Good Reason.

 

(g)                                  Termination by the Executive for Good
Reason or by the Company without Cause.  In the event that (i) the Executive
terminates his employment and this Agreement for Good Reason or (ii) the Company
terminates the Executive’s employment and this Agreement without Cause, then,
subject to paragraph 22, the following shall occur:

 

(1)                                 The Company shall pay the Executive any
unpaid portion of the Executive’s Base Salary and benefits accrued through the
date of termination.  These amounts, if any, shall be paid at the time and in
the manner required by applicable law but in no event later than 30 days after
the date of termination or, with respect to benefits accrued, the date provided
for under the terms of the employee benefit plan under which such benefits were
accrued.

 

(2)                                 The Company shall pay the Executive a lump
sum severance payment in an amount equal to the Executive’s Base Salary in
effect as of the date of termination (or, if greater, before any reduction in
the year immediately preceding the date of termination).  This amount shall be
paid within five business days after the Release (defined in paragraph 22)
becomes effective and enforceable but in no event later than 60 days after the
date of termination; provided, that if the 60 day period following the date of
termination ends in the calendar year following the year that includes the

 

9

--------------------------------------------------------------------------------



 

date of termination, then payment of any amount that is conditioned upon the
execution of the Release and is subject to Code Section 409A shall not be paid
until the first day of the calendar year following the year that includes the
date of termination, regardless of when the Release is executed.

 

(3)                                 Should the Executive timely elect to
continue coverage under a group health insurance plan sponsored by the Company
or one of its Affiliates and timely make the premium payments, reimburse
Executive on a monthly basis for the cost of continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or other applicable law
(“COBRA”) for Executive and any eligible dependents until the earlier of (A) the
date Executive is no longer entitled to continuation coverage under COBRA or
(B) for 12 months after the date of termination.  The first reimbursement shall
not be paid before five business days after the Release (defined in paragraph
22) becomes effective and enforceable.

 

(h)                                 Return of Confidential Information and
Company Property.  Upon termination of the Executive’s employment for any
reason, the Executive shall immediately return all Confidential Information and
other Company property to the Company.

 

11.                               Code Section 409A.  The severance pay and
severance benefits provided under this Agreement are intended to be exempt from
Internal Revenue Code Section 409A (“Code Section 409A”) and any ambiguous
provision will be construed in a manner that is compliant with or exempt from
the application of Code Section 409A.  In particular, the severance pay and
benefits are intended to constitute a short-term deferral within the meaning of
Treasury Regulation Section l.409A-l (b)(4), a payment or benefit described in
paragraphs (b)(9)(iv) and (v) of Treasury Regulation Section 1.409A-l, and/or
severance pay due to involuntary separation from service under Treasury
Regulation Section l.409A-l (b)(9)(iii).  If a provision of the Agreement would
result in the imposition of an applicable tax under Code Section 409A, the
parties agree that such provision shall be reformed to the extent permissible
under Code Section 409A to avoid imposition of the applicable tax, with such
reformation effected in a manner that has the most favorable tax result to the
Executive.  Notwithstanding any provision in this Agreement to the contrary, if
(a) the Executive is a “specified employee,” as such term is defined in Code
Section 409A and the regulations thereunder and (b) any payment due under this
Agreement is subject to Code Section 409A and is required to be delayed under
Code Section 409A because the Executive is a specified employee, that payment
shall be payable on the earlier of (i) the first business day that is six months
after the Executive’s Separation from Service, (ii)  the date of the Executive’s
death, or (iii) the date that otherwise complies with the requirements  of Code
Section 409A.  This paragraph shall be applied by accumulating all payments that
otherwise would have been paid within six months of the Executive’s Separation
from Service and paying such accumulated amounts on the earliest business day
which complies with the requirements of Code Section 409A.  For purposes of
determining the identity of specified employees, the Company may establish
procedures as it deems appropriate in accordance with Code Section 409A.  For
purposes of Code Section 409A, each payment amount or benefit due under this
Agreement will be considered a separate payment and the Executive’s entitlement
to a series of payments or benefits under this Agreement is to be treated as an
entitlement to a series  of separate payments.  With respect to any
reimbursements that are nonqualified deferred compensation subject to Code
Section 409A, (i) the amount of

 

10

--------------------------------------------------------------------------------



 

expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (ii) the
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for any
other benefit.

 

For purposes of this Agreement, “Separation from Service” means separation from
service (within the meaning of Code Section 409A and the regulations and other
guidance promulgated thereunder) with the group of employers that includes the
Company and each of its “409A Affiliates;” provided, that for purposes of this
Agreement, the Executive shall separate from service upon such date that the
parties reasonably anticipate that the level of bona fide services the Executive
will perform after such date (whether as an employee or as an independent
contractor) will permanently decrease to less than 50 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the Executive has been providing services for less than 36
months).  For this purpose, “409A Affiliate” means any incorporated or
unincorporated trade or business or  other entity or person, other than the
Company, that along with the Company is considered a single employer under
Internal Revenue Code Section 414(b) or Internal Revenue Code Section 414(c),
but (i) in applying Internal Revenue Code Section 1563(a)(l), (2), and (3) for
the purposes of determining a controlled group of corporations under Internal
Revenue Code Section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Internal Revenue Code Section I 563(a)(l), (2), and (3),
and (ii) in applying Treasury Regulation Section l.414(c)-2 for the purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for the purposes of Internal Revenue Code Section 414(c), the
phrase “at least 50 percent” shall be used instead of the phrase “at least 80
percent” in each place the phrase “at least 80 percent” appears in Treasury
Regulation Section  l.414(c)-2.

 

12.                               Assistance with Claims.  The Executive agrees
that, for the period beginning on the Original Effective Date, and continuing
for a reasonable period after the termination or expiration of this Agreement
for any reason, the Executive will assist the Company in the defense of any
claims that may be made against the Company and will assist the Company in the
prosecution of any claims that may be made by the Company, to the extent such
claims may relate to services performed by the Executive for the Company.  The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuits or potential claims that may be filed against the Company.  For
all assistance occurring after termination of the Executive’s employment by the
Company, the Company agrees to provide reasonable compensation to the Executive
for such assistance.  The Executive also agrees to promptly inform the Company
if asked to assist in any investigation of the Company (or its actions) that may
relate to services performed by the Executive for the Company, regardless of
whether a lawsuit has been filed against the Company with respect to such
investigation.

 

13.                               Successors and Assigns.  The Company will
require any successor (whether direct or indirect) to all or substantially all
of the business and assets of the Company (“Successor”) or any corporation which
becomes the ultimate parent corporation of the Company or any such Successor to
expressly assume and agree in writing satisfactory to the Executive to perform
this Agreement in the same manner and to the same extent that the Company would
be required to

 

11

--------------------------------------------------------------------------------



 

perform if no succession had taken place; provided, however, that express
assumption shall not be required where this Agreement is assumed by operation of
law.  After the death or disability of the Executive, all his rights hereunder
shall inure to the benefit of, and be enforceable by, his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  Except as otherwise provided herein, the Executive’s
rights and obligations may not be assigned without the prior written consent of
the Company.

 

14.                               Governing Law; Venue; Jury-Trial Waiver.  The
Company (including for this purpose each of the Company’s Affiliates) and the
Executive (i) agree that this Agreement is governed by and shall be construed
and enforced in accordance with Texas law, excluding its choice-of-law
principles, except where federal law may preempt the application of state law;
(ii) submit and consent to the exclusive jurisdiction, including removal
jurisdiction, of the state and federal courts located in Harris County, Texas
(or the county where the Company’s principal executive offices are located if
different) for any action or proceeding relating to this Agreement or
Executive’s employment; (iii) waive any objection to such venue; (iv) agree that
any judgment in any such action or proceeding may be enforced in other
jurisdictions; and (v) irrevocably waive the right to trial by jury and agree
not to ask for a jury in any such proceeding.

 

15.                               Notice.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective: (i) upon
delivery, if delivered in person; (ii) upon delivery to Federal Express or other
similar courier service, marked for next day delivery, addressed as set forth
below; (iii) upon deposit in United States Mail if sent by registered or
certified mail, return receipt requested, addressed as set forth below; or
(iv) upon being sent by facsimile transmission, provided an original is mailed
the same day by registered or certified mail, return receipt requested:

 

If to the Company:

 

Halcon Resources Corporation
1000 Louisiana Street, Suite 1500
Houston, TX 77002
Attn: Chief Executive Officer
Fax No. (832) 538-0220

 

 

 

If to the Executive:

 

At the most current address reflected in the Company’s records.

 

16.                               Severability.  The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions of this Agreement shall not affect the
validity and enforceability of the other provisions.

 

17.                               Dodd-Frank Act and Other Applicable Law
Requirements.  The Executive agrees (i) to abide by any compensation recovery,
recoupment, anti-hedging or other policy applicable to executives of the Company
and its Affiliates, as may be in effect from time to time, as approved by the
Board or a duly authorized committee thereof or as required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) or
other applicable law, and (ii) that the terms and conditions of this Agreement
shall be deemed automatically amended as may be necessary from time to time to
ensure compliance by the Executive and this Agreement with such policies, the
Dodd-Frank Act, or other applicable  law.

 

12

--------------------------------------------------------------------------------



 

18.                               Entire Agreement.  This Agreement contains the
entire agreement and understanding by and between the Company and the Executive
with respect to the employment of the Executive, and no representations,
promises, agreements, or understandings, written or oral, not contained herein
shall be of any force or effect.  No waiver of any provision of this Agreement
shall be valid unless it is in writing and signed by the party against whom the
waiver is sought to be enforced.  No valid waiver of any provision of this
Agreement at any time shall be deemed a waiver of any other provision of this
Agreement at such time or any other time.

 

19.                               Modification.  No amendment, alteration or
modification to any of the provisions of this Agreement shall be valid unless
made in writing and signed by both parties.  Notwithstanding the previous
sentence, the Company may amend or modify this Agreement in its sole discretion
at any time without the further consent of the Executive in any manner necessary
to comply with applicable law and regulations, including without limitation the
Dodd- Frank Act and the regulations thereunder, or the listing or other
requirements of any stock exchange upon which the Company or an Affiliate is
listed.

 

20.                               Paragraph Headings.  The paragraph headings
have been inserted for convenience only and are not to be considered when
construing the provisions of this Agreement.

 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute but one and the same instrument.

 

22.                               Release of Claims.  The Executive shall not be
entitled to receive the severance  pay and benefits under paragraph 10(g)(2) and
(3), as applicable, unless (a)  the Executive executes and returns to the
Company a release agreement substantially similar in form and substance to the
Release of Claims set forth on Exhibit A hereto (the “Release”) on or before the
50th day following the date of termination or such shorter time as may be
prescribed in the Release, (b) such Release shall not have been timely revoked
by the Executive and (c) the date of termination constitutes a Separation from
Service, and provided further, however, that if the Executive violates his
continuing obligations under paragraph 5, 6, 7 or 8, the Executive shall not be
entitled to receive such severance pay or benefits and the Executive shall
immediately repay  to the Company upon written demand any severance pay or
benefits that already have been paid  to the Executive.

 

23.                               Definition of “Affiliate”.  For purposes of
this Agreement, “Affiliate” means the Company and any other entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company.

 

24.                               Condition Precedent.  This Agreement shall
only become effective if it is approved by the Bankruptcy Court.  For the
avoidance of doubt, at all times prior to the approval of this Agreement by the
Bankruptcy Court, the Executive’s Employment Agreement shall remain in effect
without reflecting the amendments herein.  In the event that this Agreement is
not approved by the Bankruptcy Court prior to December 31, 2019, this Agreement
shall be null and void ab initio.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Employment
Agreement to be executed on the dates written below.

 

COMPANY

 

 

 

 

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

1000 Louisiana Street, Suite 1500

 

 

 

Houston TX 77002

 

 

 

 

 

 

By:

/s/ Richard H. Little

 

September 3, 2019

Name:

Richard H. Little

 

Date

Title:

Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ David S. Elkouri

 

September 3, 2019

 

David S. Elkouri

 

Date

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Release of Claims

 

In connection with the termination of the employment of David Elkouri (the
“Employee”) by Halcón Resources Corporation (the “Company”), effective
[       ], and in accordance with the terms and conditions of the Amended and
Restated Employment Agreement, dated as of [     ], 2019, by and between the
Employee and the Company (the “Employment Agreement”), the Employee and the
Company agree knowingly and voluntarily to the terms of this Release of Claims
(the “Release Agreement”).  Capitalized terms used but not defined herein shall
have the meaning set forth in the Employment Agreement.

 

Section 1.                                          Terms of the Release of
Claims.  The terms of the Employee’s release of “Employee Released Claims” and
the Company’s release of “Company Released Claims” (each as defined below) under
this Release Agreement:

 

(A)                               Definition of Company Released Parties. 
“Company Released Parties” shall mean the following:

 

(i)                                     The Company and any parent, subsidiary,
affiliated entity, joint venture, successor, predecessor, or assignee of the
Company;

 

(ii)                                  The stockholders, officers, directors,
employees, agents, representatives, and/or fiduciaries of the Company and of any
parent, subsidiary, affiliated entity, joint venture, successor, predecessor, or
assignee of the Company; and

 

(iii)                               Any persons acting by, through, under, or in
concert with any of the persons or entities listed in Section 1(A)(i) and/or
Section 1(A)(ii).

 

(B)                               Definition of Employee Released Parties. 
“Employee Released Parties” shall mean the Employee, the Employee’s successors,
heirs, assignees, attorneys, agents, related entities, and representatives.

 

(C)                               Definition of Employee Released Claims. 
“Employee Released Claims” means debts, claims, liabilities, demands, and causes
of action of every kind, nature, and description, past or present, known or
unknown, which the Employee now has, or may have, or could ever assert against
the Company Released Parties, but not to include those where the events in
question first arise after the execution of this Release Agreement by the
Employee.

 

(D)                               Definition of Company Released Claims. 
“Company Released Claims” means debts, claims, liabilities, demands, and causes
of action of every kind, nature, and description, past or present, known or
unknown, which the Company or any other Company Released Party now has, or may
have, or could ever assert against the Employee Released Parties, but not to
include those where the events in question first arise after the execution of
this Release Agreement by the Company.  For the avoidance of doubt, any cause of
action the Company may have against the

 

A-1

--------------------------------------------------------------------------------



 

Employee Released Parties with respect to the Retention Bonus shall be Company
Released Claims under this Release Agreement.

 

(E)                                Release of Claims by the Employee.  Subject
to Subsection (G), the Employee hereby unconditionally and forever releases,
acquits, and discharges the Company Released Parties from any and all Employee
Released Claims, whether known or unknown, including, but not limited to, any
and all Employee Released Claims for wages or damages of any kind whatsoever,
arising out of any of the following:

 

(i)                                     Any contract, express or implied;

 

(ii)                                  Any covenant of good faith and fair
dealing, express or implied;

 

(iii)                               Any legal restriction on the Company’s right
to terminate the Employee;

 

(iv)                              Any federal, state, local, or governmental
statute or ordinance, including, but not limited to, the following:

 

(a)                                 The Age Discrimination in Employment Act of
1967 (the “ADEA”), as amended;

 

(b)                                 The Immigration and Nationality Act of 1952,
as amended;

 

(c)                                  The Equal Pay Act of 1963, as amended;

 

(d)                                 Title VII of the Civil Rights Act of 1964,
as amended;

 

(e)                                  Immigration Reform and Control Act of 1986;

 

(f)                                   The Employee Polygraph Protection Act of
1988, as amended;

 

(g)                                  The Worker Adjustment and Retraining
Notification Act of 1988, as amended;

 

(h)                                 The Americans with Disabilities Act of 1990
(commonly referred to as the “ADA”), as amended;

 

(i)                                     The Civil Rights Act of 1991, as
amended;

 

(j)                                    The Family and Medical Leave Act of 1993
(commonly referred to as the “FMLA”), as amended;

 

(k)                                 The Uniformed Services Employment and
Reemployment Rights Act of 1994 (commonly referred to as “USERRA”), as amended;

 

(l)                                     The Genetic Information
Nondiscrimination Act of 2008 (commonly referred to as “GINA”), as amended;

 

(m)                             Title III of the Consumer Credit Protection Act,
as amended;

 

A-2

--------------------------------------------------------------------------------



 

(n)                                 The National Labor Relations Act, as
amended;

 

(o)                                 Any state civil rights laws, as amended; and

 

(p)                                 Any state wage and hour laws, as amended;
and

 

(v)                                 Any other legal limitation on the employment
relationship;

 

(vi)                              The laws of contract and tort;

 

(vii)                           Any claims in connection with or arising out of
the voluntary petitions for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the District of Delaware,
including claims with respect to the rejection of the Employment Agreement under
section 502(b)(7) of the Bankruptcy Code;

 

(viii)                        Any claims for reimbursement of business expenses
that the Employee incurred at any time; and

 

(ix)                              Any other matter arising out of or relating to
the employment relationship between the Employee and the Company Released
Parties.

 

The Employee is releasing the Employee Released Claims, not only for the
Employee, but also on behalf of the Employee’s successors, heirs, assignees,
attorneys, agents, related entities, and representatives.

 

(F)                                 Release of Claims by the Company.  The
Employee hereby represents that, in the course of his employment or service
relationship with the Company and the other Company Released Parties, he has not
committed any fraudulent or criminal act.  In express reliance on the Employee’s
representation and warranty in the foregoing sentence, the Company hereby
forever releases, acquits, and discharges the Employee Released Parties from any
and all Company Released Claims, whether known or unknown, including, but not
limited to, any and all Company Released Claims for damages of any kind
whatsoever, arising out of any of the following:

 

(i)                                     Any contract, express or implied;

 

(ii)                                  Any covenant of good faith and fair
dealing, express or implied;

 

(iii)                               Any federal, state, local, or governmental
statute or ordinance;

 

(iv)                              Any other matter arising out of or relating to
the employment relationship or any other act or omission by an Employee Released
Party; and/or

 

(v)                                 The laws of contract and tort.

 

The Company is releasing the Company Released Claims, not only for the Company,
but also on behalf of the other Company Released Parties.

 

A-3

--------------------------------------------------------------------------------



 

Notwithstanding any other provisions of this Release Agreement, the Company and
the other Company Released Parties do not release, acquit, discharge or waive
any claims, rights or remedies they may have against Employee and the Employee
Released Parties if Employee committed a fraudulent or criminal act in the
course of his employment or service relationship with the Company and the other
Company Released Parties.

 

(G)                               Claims not Released By Employee. 
Notwithstanding the foregoing, “Employee Released Claims” released hereunder do
not include (i) claims for unemployment benefits or workers’ compensation
benefits; (ii) continuation of group health plan benefits under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”); (iii) claims with respect to
benefits, including short- and long-term disability benefits, under any welfare
benefit plan governed by the Employee Retirement Income Security Act (“ERISA”);
(iv) claims with respect to vested benefits under a retirement plan governed by
ERISA; (v) claims for the exclusive purpose of enforcing the Employee’s rights
under the Employment Agreement or this Release Agreement; (vi) rights that
cannot be waived as a matter of law or that cannot be released by an individual
without court or government approval (unless such approval has been obtained);
(vii) indemnification or for coverage under officer and director liability
policies, if applicable; (viii) claims with respect to benefits which are to
continue in effect after termination of the Employment Agreement, in accordance
with the terms of the Employment Agreement; (ix) claims with respect to the
reimbursement of business expenses incurred in accordance with the Company’s
business expense reimbursement policy, so long as the Employee submits requests
for such reimbursement within thirty (30) days after the date of termination of
employment (and provides reasonable supporting documentation as may be
reasonably requested by the Company); (x) claims that the Employee may have as a
holder of options to acquire equity securities of the Company (which shall be
governed by the documents by which the Employee was granted such options); or
(xi) claims that the Employee may have as a stockholder of the Company. 
Furthermore, nothing in this Release Agreement prevents the Employee from
(xii) reporting possible violations of federal or state laws or regulations to
any “Government Agency” (defined below); (xiii) participating in any
investigation, hearing, or proceeding conducted by a Government Agency;
(xiv) making disclosures to a Government Agency that are protected under the
whistleblower provisions of federal and state laws or regulations, or
(xv) receiving an award for information provided to a Government Agency. 
“Government Agency” means any federal, state, or local government agency or
entity, including, but not limited to, the following: the Equal Employment
Opportunity Commission or a comparable state or local agency, the Department of
Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, Congress, any agency Inspector General, or
any other banking agency.  Notwithstanding anything else herein, by signing this
Release Agreement, the Employee waives any and all rights to personally recover
any damages or personally receive other relief under, or by virtue of, any such
charge, disclosure, investigation, hearing, proceeding, or lawsuit brought by or
through any Government Agency.  The Employee does not need prior authorization
from the Company to make any report or disclosure to a

 

A-4

--------------------------------------------------------------------------------



 

Government Agency, and the Employee is not required to notify the Company of any
such reports or disclosures.

 

(H)                              Consideration for Release of Claims.  The
Employee agrees that the Employee’s release of claims agreed to in this Release
Agreement is in consideration for the severance payments and benefits set forth
in Section 10 (g)(ii) and (iii) of the Employment Agreement and other rights and
benefits provided in the Employment Agreement to the Employee by the Company,
none of which the Employee is entitled to receive without the Employee’s release
of claims.

 

(I)                                   No Pending Claims.  The Employee
represents that the Employee has no Employee Released Claims on file, lodged, or
otherwise currently pending with a court or Government Agency against any of the
Company Released Parties, and the Employee expressly agrees that this Release
Agreement shall extend and apply to all unknown, unsuspected, and unanticipated
injuries and damages that occurred during the Employee’s employment.  The
Company represents that the neither it nor any other Company Released Party has
any Company Released Claims on file, lodged, or otherwise currently pending with
a court or Government Agency against any of the Employee Released Parties, and
the Company expressly agrees that this Release Agreement shall extend and apply
to all unknown, unsuspected, and unanticipated injuries and damages that
occurred during the Employee’s employment and/or service to any Company Released
Party.

 

(J)                                   Later Claims.  This Release Agreement
shall not be construed to waive any Employee Released Claims or Company Released
Claims where the events in dispute first arise after the execution of this
Release Agreement.  For this purpose, the Employee expressly agrees that the
decision for the Employee’s employment with the Company to end on the
termination date of employment arose prior to the execution of this Release
Agreement by the Employee.

 

(K)                               Enforcement of Release Agreement by Employee. 
Subject to the terms of any arbitration agreement between the Company and the
Employee, the Company acknowledges and agrees that this Release Agreement shall
not be construed to preclude the Employee from filing a claim for the purpose of
enforcing the Employee’s rights under this Release Agreement.

 

(L)                                Enforcement of Release Agreement by the
Released Parties.  The Employee acknowledges and agrees that the Company
Released Parties may recover from the Employee any loss incurred by the Company
Released Parties arising out of the Employee’s breach of this Release Agreement,
including, but not limited to, attorneys’ fees and costs of defending against
any claim brought by the Employee in violation of this Release Agreement.  The
Company acknowledges and agrees that the Employee Released Parties may recover
from the Company any loss incurred by the Employee Released Parties arising out
of the Company’s breach of this Release Agreement, including, but not limited
to, attorneys’ fees and costs of defending against any claim brought by the
Company in violation of this Release Agreement.

 

A-5

--------------------------------------------------------------------------------



 

(M)                            No Admission of Liability.  The Company’s
decision to offer severance payments and benefits in exchange for a release of
Employee Released Claims against the Company Released Parties shall not be
construed as an admission by the Company or any of the other Company Released
Parties of any of the following:

 

(i)                                     Any liability whatsoever;

 

(ii)                                  Any violation of the rights of the
Employee or of any other person; and/or

 

(iii)                               Any violation of any order, law, statute,
duty, or contract.

 

The Company and the other Company Released Parties specifically disclaim any
liability to the Employee or to any other person for any alleged violation of
the rights of the Employee or any other person, or for any alleged violation of
any order, law, statute, duty, or contract on the part of the Company Released
Parties.  The Employee’s decision to enter into this Release Agreement, which
includes a release of Company Released Claims against the Employee Released
Parties shall not be construed as an admission by the Employee or any other
Employee Released Party of any liability whatsoever, any violation of any
obligations, and/or any violation of any order, law, statute, duty, or
contract.  The Employee and the other Employee Released Parties specifically
disclaim any liability to the Company or to any other person for any alleged
violation of any obligation, or for any alleged violation of any order, law,
statute, duty, or contract on the part of the Employee Released Parties.

 

(N)                               The Company’s Acknowledgments.  The Company
hereby acknowledges the following:

 

(i)                                     The Company understands that, subject to
the exceptions specified above, this Release Agreement specifically waives all
claims the Company may have against the Employee, whether or not they are
specifically listed above and whether or not they are related to employment;

 

(ii)                                  The Company understands that the release
of Company Released Claims hereunder is final and binding;

 

(iii)                               The Company understands and agrees that the
Company cannot challenge the enforceability of the Release Agreement and the
release of Company Released Claims hereunder;

 

(iv)                              None of the Employee Released Parties has made
any promise or representation to the Company that is not set forth in this
Release Agreement.  In signing this Release Agreement, the Company is not
relying on any such promise or representation but instead is relying solely on
the Company’s own judgment and on the agreement of the Employee to comply with
his obligations under this Release Agreement;

 

A-6

--------------------------------------------------------------------------------



 

(v)                                 The Company has been given a reasonable
amount of time to consider the terms of this Release Agreement and to seek
advice from legal counsel relating to the legal effect of the release of Company
Released Claims;

 

(vi)                              The Company knowingly and voluntarily enters
into this Release Agreement without duress or coercion from any source;

 

(vii)                           The Employee has satisfied all of his
obligations to the Company Released Parties through the date that the Company
signs this Release Agreement.

 

(O)                               Employee’s Acknowledgements.  The Employee
hereby acknowledges the following:

 

(i)                                     This Release Agreement is written in a
manner that the Employee can and does understand, and the Employee is fully
competent to execute this Release Agreement;

 

(ii)                                  The Employee has read this Release
Agreement carefully and fully understands all of the provisions of this Release
Agreement;

 

(iii)                               The Employee understands that, subject to
the exceptions specified above, this Release Agreement specifically waives all
claims the Employee may have against the Company (including but not limited to,
ADEA claims), whether or not they are specifically listed above and whether or
not they are related to employment;

 

(iv)                              The Employee understands that the release of
Employee Released Claims hereunder is final and binding;

 

(v)                                 The Employee understands and agrees that the
Employee cannot challenge the enforceability of the Release Agreement and the
release of Employee Released Claims hereunder, except as the Release Agreement
relates to rights and age discrimination claims under the ADEA;

 

(vi)                              None of the Company Released Parties has made
any promise or representation to the Employee that is not set forth in this
Release Agreement.  In signing this Release Agreement, the Employee is not
relying on any such promise or representation but instead is relying solely on
the Employee’s own judgment and on the agreement of the Company to comply with
its obligations under this Release Agreement;

 

(vii)                           The Employee has been given a reasonable amount
of time to consider the terms of this Release Agreement and to seek advice from
legal counsel and tax advisors relating to the legal effect of the release of
Employee Released Claims and the tax implications of the severance payments and
benefits;

 

(viii)                        The Employee knowingly and voluntarily enters into
this Release Agreement without duress or coercion from any source;

 

A-7

--------------------------------------------------------------------------------



 

(ix)                              The severance payments and benefits and other
rights that are subject to or provided in this Release Agreement are adequate
and sufficient consideration for entering into this Release Agreement;

 

(x)                                 The Employee has been paid all of the
Employee’s earned wages through the date the Employee signs this Release
Agreement (other than any base salary owed for the pay period in which the
Employee signs this Release Agreement); and

 

(xi)                              As of the date the Employee signs this Release
Agreement, and except as previously fully reported to the Company, the Employee
acknowledges and represents, to the best of the Employee’s knowledge and belief,
that the Employee has not been directly or indirectly involved in, witnessed,
asked, or directed to participate in any conduct that could give rise to an
allegation that the Company has violated any laws applicable to the Company
and/or its business.  The Employee acknowledges and represents that the Employee
has been given the opportunity to report such conduct to the Company and to
third parties and that the Employee has reported all such conduct to the Company
and has not made any such report to any third parties other than as required in
the discharge of the Employee’s duties while employed by the Company or as
previously fully reported to the Company.  The Employee further acknowledges
that the Employee has been given the opportunity to report any and all conduct
that the Employee believes could be construed as inappropriate or unethical in
any way, even if such conduct is not, or does not appear to be, a violation of
any law, and that the Company has fully investigated all such reported conduct
to the best of the Employee’s knowledge.  If at any time in the future the
Employee recalls, or is made aware, that the Company violated (or may have
violated) any law, the Employee agrees to immediately disclose such information
to the Company unless expressly directed not to in writing by a court or
Government Agency.

 

Section 2.                                          50-Day Consideration Period
and Acceptance of Release Agreement.  The following is required by the ADEA, as
amended by the Older Workers Benefit Protection Act:

 

(A)                               50 Days to Accept.  The Employee has up to
fifty (50) days from the delivery of this Release Agreement to the Employee (the
“Consideration Period”) to accept the terms of this Release Agreement; however,
the Employee may accept it at any time within the Consideration Period.  The
method of accepting this Release Agreement is described below.

 

(B)                               Attorney Consultation.  The Employee is
advised to consult an attorney about this Release Agreement prior to signing the
Release Agreement.

 

(C)                               [Informational Requirements.  In order to
assist the Employee in making the decision whether to accept the terms of this
Release Agreement, the Company provides the Employee with the following
information:

 

A-8

--------------------------------------------------------------------------------



 

(i)                                     Decisional Group.  All of the Company’s
Executive Officers were considered by the Company for termination due to
restructuring of the Company’s business (the “Decisional Group”).

 

(ii)                                  Job Titles and Ages.  The table attached
as Exhibit A shows the job titles and ages (as of [      ]) of all members of
the Decisional Group.  The employees in the Decisional Group whom the Company
has selected for employment termination as of or about [       ], are marked
with an “X” in the last column of the table.]

 

(D)                               Acceptance.  To accept this Release Agreement,
the Employee must sign this Release Agreement and return it to:

 

Halcón Resources Corporation

Attn: [Senior Vice President, Human Resources]

1000 Louisiana, Ste. 6700

Houston, TX 77002

E-mail: [        ]@Halcónresources.com

 

The signed Release Agreement must be returned to the Company by mail,
hand-delivery, or scanning and e-mailing, subject to the following:

 

(i)                                     If mailed, the postmark must be within
the Consideration Period;

 

(ii)                                  If hand-delivered, the Acknowledgement of
Hand-Delivery form below must be signed by an authorized Company official within
the Consideration Period; and

 

(iii)                               If scanned and e-mailed, the e-mail must be
received within the Consideration Period.

 

(E)                                Revocation of Acceptance.  Once the Employee
has accepted this Release Agreement as described above, the Employee will have
an additional seven (7) days in which to revoke the Employee’s acceptance as it
relates to rights and age discrimination claims under the ADEA.  To revoke the
Employee’s acceptance as it relates to rights and age discrimination claims
under the ADEA, the Company must receive the following written statement of
revocation from the Employee by 11:59 P.M. on the seventh (7th) calendar day
after the date the signed Release Agreement was returned to the Company (as
described in Subsection (D)) (the “Revocation Period”).

 

“I hereby revoke my acceptance of the Separation and Release Agreement between
Halcón Resources Corporation and me.”

 

The statement of revocation may be mailed or e-mailed to:

 

Halcón Resources Corporation

Attn: [Senior Vice President, Human Resources]

 

A-9

--------------------------------------------------------------------------------



 

1000 Louisiana, Ste. 6700

Houston, TX 77002

E-mail: [          ]@Halconresources.com

 

(F)                                 Effective Date.  This Release Agreement will
become effective upon the satisfaction of the following conditions (the
“Conditions Precedent”):

 

(i)                                     The Employee must execute this Release
Agreement;

 

(ii)                                  The Company must receive this Release
Agreement executed by the Employee within the Consideration Period; and

 

(iii)                               The Revocation Period must expire without
the Employee revoking acceptance of the Release Agreement as it applies to
rights and claims under the Age Discrimination in Employment Act of 1967 (the
“ADEA”).

 

If the Employee does revoke the Employee’s acceptance as described above, but
all of the other Conditions Precedent are satisfied, this Release Agreement may
become effective, but only in the Company’s sole discretion, in which case the
Release Agreement and its release of claims will be effective (so long as, and
only if, Employee is provided all of the severance payments and benefits set
forth in Section 10 (g)(ii) and (iii) of the Employment Agreement as if all
Conditions Precedent had been satisfied and the Company complies with the terms
of this Release Agreement) as to any and all claims, excluding age
discrimination claims under the ADEA.

 

(G)                               Warranty of Capacity to Execute Agreement. 
The Employee represents and warrants that no other person or entity, has, has
had, or could have any interest in the claims, demands, obligations, or causes
of action referred to in this Release Agreement and released by the Employee,
and that the Employee has the sole rights authority to execute this Release
Agreement.  The Company represents and warrants that no other person or entity,
has, has had, or could have any interest in the claims, demands, obligations, or
causes of action referred to in this Release Agreement and released by the
Company, and that the Company has the rights and authority to execute this
Release Agreement.

 

(H)                              Delivery Date of Agreement.  The Employee
acknowledges and agrees that (a) this Release Agreement was delivered to the
Employee on [    ] (the “Delivery Date”) and (b) revisions to the Release
Agreement, whether material or immaterial, do not restart the running of the
50-day Consideration Period that began on the Delivery Date.

 

(I)                                   Severance of Terms.  If any provision of
this Release Agreement is or may be held by a court or arbitrator of competent
jurisdiction to be invalid, void, or unenforceable to any extent, the validity
of the remaining parts, terms, or provisions of this Release Agreement shall not
be affected thereby, and such illegal or invalid part, term, or provision shall
be deemed not to be part of this Release Agreement.  The remaining provisions
shall nevertheless survive and continue in full force and

 

A-10

--------------------------------------------------------------------------------



 

effect without being invalidated in any way.  Furthermore, if the release of
claims provided under this Release Agreement is found by a court or arbitrator
of competent jurisdiction to be invalid, void, or unenforceable or not entered
into knowingly and voluntarily, the Employee agrees to execute a release of
claims that is legal and enforceable.

 

(J)                                   Entire Agreement.  This Release Agreement
sets forth the entire understanding between the parties with respect to the
subject matter hereof and supersedes and replaces all prior communications,
understandings and agreements between the parties, whether written or oral,
express or implied, relating to the subject matter hereof.

 

(K)                               State Law.  This Release Agreement is made
within the State of Texas.  Therefore, except where preempted by federal law,
this Release Agreement shall in all respects be interpreted, enforced, and
governed under the laws of the State of Texas and shall in all cases be
construed as a whole (according to its fair meaning, and not strictly for or
against any of the parties).  Subject to the terms of any arbitration agreement
between the Company and the Employee, any action seeking interpretation or
enforcement of its terms may be maintained only in the state courts of Harris
County, Texas without regard to where the cause of action arose.

 

(L)                                Counterparts.  This Release Agreement may be
executed in counterparts, each of which shall be construed as an original for
all purposes, but all of which taken together shall constitute one and the same
agreement.

 

 

COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

AGREED AND ACKNOWLEDGED

 

 

 

By:

 

 

Name:

 

 

Date:

 

 

A-11

--------------------------------------------------------------------------------